Citation Nr: 1145993	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-24 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction in evaluation from 10 percent to 0 percent for service-connected Ehlers-Danlos Syndrome (EDS) of the right (dominant) hand resulting in chronic subluxation of two fingers, effective from June 21, 2007, was proper.

2.  Entitlement to a rating greater than 10 percent for service-connected EDS of the right (dominant) hand resulting in chronic subluxation of two fingers.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from June 21, 2007 to July 9, 2008 and 50 percent disabling since July 10, 2008.

4.  Entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbar spine with spondylosis.

5.  Entitlement to an initial rating greater than 10 percent for left hip strain.

6.  Entitlement to an initial rating greater than 10 percent for right hip strain.

7.  Entitlement to an initial rating greater than 10 percent for left knee patellofemoral syndrome (PFS).

8.  Entitlement to an initial rating greater than 10 percent for right knee PFS.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Among the issues certified on appeal is a claim stylized as entitlement to a higher evaluation for EDS of the right hand, currently evaluated as 0 percent disabling.  As addressed more fully below, the claim on appeal stems from an increased rating claim filed by the Veteran that was followed by an RO rating reduction.  Thus, the Board has rephrased the issue certified for appeal as two separate issues - one involving the propriety of the rating reduction and the other involving the original increased rating claim filed by the Veteran.  

The Board notes that the Veteran perfected an appeal with respect to a March 2008 RO rating decision which denied service connection for degenerative joint disease of the feet.  In an April 2011 report of general information, a DRO noted communication with the Veteran regarding the issue of service connection for DJD of the feet.  The DRO reported that the Veteran understood that he was service-connected for pes planus, and that the Veteran then specifically stated that he was not seeking service connection for any other bilateral foot condition.  The DRO then stated that no further action is required on that matter, and the Veteran is reported to have agreed.  Accordingly, this matter was withdrawn prior to Board certification and is not on appeal. 

In a VA Form 21-4138 received in April 2011, the Veteran appears to seek an increased rating for service-connected pes planus.  This issue, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ), is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for right hand EDS, as well as entitlement to higher initial ratings for PTSD, the lumbar spine, the hips and the knees, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected EDS of the right (dominant) hand, primarily manifested by middle and ring finger boutonniere deformity with locking on hyperextension, is not shown to have undergone sustained material improvement as of June 21, 2007.


CONCLUSION OF LAW

The reduction in evaluation from 10 percent to 0 percent for service-connected EDS of the right (dominant) hand resulting in chronic subluxation of two fingers, effective from June 21, 2007, was not proper; the 10 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5223 (1993); 38 C.F.R. §§ 3.344, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5223 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is service-connected for EDS of the right hand resulting in chronic subluxation of two fingers.  In pertinent part, a January 1994 RO rating decision granted service connection for this disorder, and assigned an initial 10 percent evaluation under DC "5299-5223" effective the day following service separation.

In June 2007, the Veteran filed an increased rating claim.  Following VA examination in November 2007, the RO issued a rating decision in March 2008 which reduced the disability rating to a noncompensable level effective June 21, 2007.  The Veteran has appealed this determination. 

Accordingly, the issue on appeal is properly phrased as whether the RO's rating reduction was proper rather than a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is a rating reduction case, not a rating increase case.") 

The Board also observes that, in implementing the rating reduction, the RO did not apply the due process provisions of 38 C.F.R. § 3.105(e) as the Veteran's overall combined disability rating remained the same.  See generally Tatum v. Shinseki, 24 Vet. App. 139 (2010) (holding that the plain meaning of 38 C.F.R. § 3.105(e) only requires notice when there is a reduction in compensation payments currently being made).  As the decision below is fully favorable to the Veteran, the Board need not further analyze this aspect of the issue.

Briefly summarized, the Veteran's service treatment records (STRs) reflect a history of hyperextension injury to the right fingers followed by symptoms of right ring/long finger clicking at the proximal joints, subluxation of the metacarpal phalangeal (MP) joints, and hyperextension of the proximal interphalangeal (PIP) joints.  The Veteran reported additional symptoms of occasional locking and swelling with increased right hand pain on use.  In October 1992, the Veteran described limitations which included difficulty with maintaining a tight grip as well as difficulty with opening a bag of chips.  A November 1992 STR noted that "all fingers" were involved with hyperextendable MCP's to as much as 90 degrees, which resulted in an impression of lax capsular ligaments with chronic subluxation.

Post service, the initial VA examination in December 1993 noted findings of hyperextensibility of the second finger of the right hand.  The examiner noted that the Veteran had to conscientiously make the finger hyperextend, which was nonetheless a minor manifestation.  The second finger was predominantly the hypermobile one with hyperextensibility less noticeable in the third and fourth fingers.  The Veteran could force his fingers to deviate towards his thumb.  Overall, the Veteran was described as having normal hand grasp, normal finger motion and no impairment of function.  The hand condition was diagnosed as a minor manifestation of a connective tissue disorder known as Ehlers-Danlos Syndrome.

By rating action dated January 1994, the RO granted service connection for chronic subluxation of two fingers of right hand due to EDS, and assigned an initial 10 percent rating under DC "5299-5223."  In so deciding, the RO determined that EDS is an inherited disorder for which the Veteran was deemed to have manifested to a noncompensable degree prior to service entry.  The RO further determined that the disorder was aggravated by a degree of 10 percent during active service due to chronic subluxation of the fingers.

The provisions of 38 C.F.R. § 4.27, in effect in 1994 (which has remained unchanged), provided that unlisted disabilities requiring rating by analogy would be coded with the first two numbers of the schedule providing the most closely related body part and "99."  Hyphenated diagnostic codes were used when a rating under one diagnostic code required use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen. 

Regulations also provided that, when a disability not specifically provided for in the rating schedule was encountered, it would be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology were closely analogous.  38 C.F.R. § 4.20.

In 1994, the criteria of DC 5223 provided for a 10 percent rating for favorable ankylosis of the middle finger and either the ring finger or the little finger, or of the ring finger and little finger, irrespective of extremity that was affected.  38 C.F.R. § 4.71a, DC 5223 (1993).  A finding of favorable ankylosis was determined when ankylosis or limitation of motion was possible to within 2 inches (5.1 cms.) of the transverse fold of the palm.  See 38 C.F.R. § 4.71a, Multiple Fingers: Unfavorable Ankylosis, Note 3 (1993).

The provisions of 38 C.F.R. § 4.40, in effect in 1994 (which has remained unchanged), stated that disability of the musculoskeletal system was primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints were reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The provisions of 38 C.F.R. § 4.59, in effect in 1994 (which has remained unchanged), instructed that it was the intention of VA's Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

Thus, the RO's rating determination in January 1994 essentially held that the functional impairment attributable to the Veteran's EDS of the right hand was most closely analogous to impairment involving favorable ankylosis of the middle finger and either the ring finger or the little finger.

In pertinent part, VA clinical records reflect that the Veteran sought an orthopedic consultation in November 2002 due to complaints of locking of the right middle and ring fingers.  The examiner described the Veteran as manifesting boutonniere deformities of the right ring and middle fingers with locking of the PIP joints on active range of flexion.  The Veteran was described as needing to assist the movement of these fingers using his left hand.  An additional examiner consulted for this case thought that the Veteran manifested a constitutional laxity of the ligaments, joint capsules and volar plates of the right middle and ring fingers.

Based on the examination findings, the Veteran was offered surgical treatment involving flexor digitorum split tendon transfer to correct the joint locking.  However, this would result in a slight flexion contracture at the PIP joints with some loss of motion.  The Veteran declined surgical correction at that time.

Thereafter, the Veteran sought an additional consultation in March 2004 due to continued locking of the right ring and middle fingers.  He was described as manifesting a "trigger finger."  He injured his right ring finger in February 2006.  In July 2007, the Veteran requested a finger brace due to continued locking of his right 4th finger.

An August 2007 orthopedic consultation noted the Veteran's report of right ring and middle finger hyperextension with locking.  The examiner described the Veteran as manifesting a "swan neck deformity" of his right ring and middle fingers.  The Veteran declined an offer for surgical correction, and was measured for Murphy ring splints.

In this context, the Veteran underwent VA Compensation and Pension (C&P) examination in November 2007.  The Veteran generally described right hand pain, exacerbated by cold weather, which resulted in gripping and gross movement weakness.  The examiner essentially found normal clinical examination findings for the right hand, specifically noting the absence of deformity or contractures.  The finger joints showed no edema, effusion, weakness, tenderness, redness, heat, guarding or subluxation.  Ranges of motion of all finger joints were reportedly normal with repetitive use causing pain without fatigue, weakness, lack of endurance or incoordination.  The examiner opined that for the established diagnosis of chronic subluxation of two fingers of the right hand due to EDS, there was no pathology to render a diagnosis.  The examiner noted that there were no findings consistent with EDS, such as hyperelasticity of the skin, or hypermobility of the joints.  Other than pain after repetitive use in the right second, third and fifth fingers, the joints were normal.  

Based on this examination report, the RO reduced the Veteran's disability rating from 10 percent to 0 percent effective June 21, 2007, which was the date the Veteran filed for an increase in disability benefits.

The Board observes that Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. § 3.951(a).

In interpreting various examination reports of record, these reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture.  See 38 C.F.R. § 4.2.  Any change that is made in the previous diagnosis or etiology should also be considered, with the goal of reconciliation or continuance of the previous diagnosis or etiology of record.  See 38 C.F.R. § 4.13.

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  See also, Peyton, 1 Vet. App. at 286.

In a case such as this, where the disability rating has remained in effect for more than 5 years, there must be evidence of sustained material improvement that is reasonably certain to be maintained, as shown by full and complete examinations, to justify a reduction.  38 C.F.R. § 3.344(c).  The Court has observed that regulations, such as 38 C.F.R. §§ 4.1, 4.2 and 4.13, "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420.  

As stated in Brown, a rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.  If there is any doubt, the rating in effect will be continued.  See Brown, 5 Vet. App. at 417-18. 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  However, post-reduction evidence may not be used to justify an improper reduction. 

The Board further notes that, effective August 26, 2002, VA revised the criteria for evaluating ankylosis and limitation of motion of digits of the hands.  See 67 Fed. Reg. 48784 (July 26, 2002).  These revisions include terminology changes, such as referring to the "long" finger in place of the "middle" finger, provide more detailed criteria for normal ranges of motions for each digit, and allow separate but then combined evaluations where there is limitation of motion of two or more digits.  Otherwise, the criteria of DC 5223 have not significantly changed and still provide for a maximum 10 percent rating for favorable ankylosis of the long and ring, long and little, or ring and little fingers for either the major or minor extremity. 

Upon review of the information utilized by the RO in implementing its rating reduction, the Board must observe that the physical description of the Veteran's right finger disability by the VA examiner in November 2007 is at great odds with those provided by VA orthopedic surgeons in the clinical setting in November 2002, March 2004 and as recently as August 2007.  

Specifically, the November 2007 VA examiner found no visible deformity or contracture of the Veteran's right hand fingers, and further found no evidence of subluxation.  By contrast, the VA clinicians in November 2002, March 2004 and August 2007 variously describe the Veteran as manifesting a boutonniere deformity, trigger finger or swan neck deformity of the right ring and middle fingers with locking of the PIP joints on hyperextension.  In November 2002, the VA orthopedic surgeon described the Veteran as requiring manual assistance with the left hand to fully move his right ring and middle fingers.  One consulting physician determined that the Veteran had constitutional laxity of the ligaments, joint capsules and volar plates of the right middle and ring fingers.  All of these examiners offered the Veteran a surgical option to correct the ring and middle finger locking symptomatology, which would come at the expense of some contracture deformity with loss of motion.

Quite simply, absent surgical treatment which has been declined by the Veteran, the Board finds that the Veteran's contracture-type deformity of the right ring and middle fingers consistently described by the orthopedic surgeons did not simply resolve between the time period from the last orthopedic consultation in August 2007 and the time of the VA examination in November 2007.  Thus, the Board finds a difference in descriptive terminology used by the VA examiner in November 2007 which, when viewed in the context of the surgical consultations in November 2002, March 2004 and August 2007, simply cannot be used as a basis to justify a rating reduction.

The Board also observes that the November 2007 VA examiner essentially found no motion loss or functional impairment of the right hand fingers.  However, the Veteran's primary aspect of disability does not involve motion loss but rather right ring and middle finger locking with hyperextension as clearly described by the November 2002, March 2004 and August 2007 surgical consultants.  The fact that this symptomatology involves some degree of functional impairment is demonstrated by the repeated offers of surgical correction.  Again, absent surgical intervention, this aspect of disability was unlikely to resolve or improve on its own between the time period of the last surgical consultation in August 2007 and the VA examination in November 2007.

In the March 2008 rating reduction, the RO held that the Veteran's right ring and middle fingers did not manifest significant limitation of motion and that the VA examination in November 2007 demonstrated an otherwise normal hand examination.  As held above, the findings from the November 2007 VA examination alone simply cannot provide the basis for a rating reduction given the findings from the November 2002, March 2004 and August 2007 surgical consultations.  

As instructed in 38 C.F.R. § 4.59, a claimant with actually painful, unstable, or malaligned joints due to healed injury is entitled to at least the minimum compensable rating for the joint.  The initial rating in 1994 was essentially predicated on this theory, finding a 10 percent rating under DC 5223 by analogy.  The Board cannot find that a preponderance of the evidence establishes sustained material improvement in this disability beginning on June 21, 2007.  The 10 percent disability rating, therefore, is restored affective June 21, 2007.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In the issue being decided, the Board has granted in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


ORDER

The 10 percent rating for service-connected EDS of the right (dominant) hand resulting in chronic subluxation of two fingers is restored effective from June 21, 2007.


REMAND

The Board finds that it is necessary to remand the PTSD issue for further development to afford proper adjudication.  Since the most recent VA examination of January 2010, the Veteran sent a written report from a private medical provider in July 2011 that suggests a worsening of symptoms, with the GAF of 39 suggestive of more severe symptoms than the GAF of 55 assigned in the January 2010 VA examination.  However, the symptoms reported appear similar to those in the VA examination.  There is no other medical evidence other than the July 2011 report submitted after the last VA examination.  Thus, it is not clear whether this GAF of 39 represents a temporary exacerbation of symptoms, or whether he is experiencing a chronic worsening of symptoms.  Thus, the Veteran should be afforded a new VA examination to ascertain the current severity of his symptoms.

Additionally, there continue to be outstanding records that need to be obtained.  The Veteran apparently receives psychiatric treatment at the Richmond Vet Center.  However, he has failed to submit a VA 21-4142 (Release of Medical Information) pertaining to the Vet Center, despite being asked by the RO to do so in a July 2011 letter, which included this form.  A report of general information dated in July 2011 also indicated that he was unsure whether he submitted this form pertaining to the Richmond Vet Center.  In light of the need for further development of this matter, the Veteran should again be provided an opportunity to submit a VA 21-4142 pertaining to the Richmond Vet Center, as well as to apprise the VA of any other current medical evidence in support of his claim.

Furthermore, the Veteran has filed a notice of disagreement in April 2011 that disagrees with the initial ratings assigned for the award of service connection for disorders of bilateral knees, bilateral hips and a back disorder in a March 2011 DRO rating decision.  The RO has not yet provided an SOC addressing these issues which the Veteran has filed timely an NOD with, and as such requires the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to diagnosis and treatment for his claimed PTSD and right hand EDS disabilities, including any from the Richmond Vet Center.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, notify the Veteran of such and describe the efforts used in requesting these records.  

2.  Obtain clinical records of the Veteran's VA treatment for PTSD and right hand EDS since January 5, 2010.

3.  Thereafter, following completion of the above, the AOJ should schedule the Veteran for a VA psychiatric examination, by a psychiatrist, to determine the nature and severity of his service-connected PTSD.  The claims folder must be made available to the examiner for review before the examination.  Detailed clinical findings should be reported in connection with the evaluation.  The examiner should report a global assessment of functioning (GAF) score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and an explanation of what the assigned score represents.  In addition, the examiner should also address whether the Veteran currently has any other psychiatric disorder(s), and if so whether such disorder is part of his service-connected psychiatric disorder.  All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

4.  The AOJ should issue the Veteran and his representative an SOC as to the issues of entitlement to increased initial ratings for disorders of his back, bilateral hips and bilateral knees.  The appellant should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AOJ should allow the appellant and his representative the requisite period of time for a response. 

5.  Following completion of the above, the AOJ should re-adjudicate the Veteran's claim for an increased rating for his PTSD and right hand EDS.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


